DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Chen, CN101800535A) teaches a bidirectional communication circuit for bidirectional communication between a first differential wired communication network and a second differential wired communication network (Fig. 5), the bidirectional communication circuit comprising: a transceiver unit configured to receive and transmit data to and from each said network (Figs. 5 and 6); an idle state detection unit configured to determine an idle state of each said network (Fig. 5, element 51); and a data flow control unit coupled to the transceiver unit and to the idle state detection unit, and configured to control a direction of communication flow between the first network and the second network (Fig. 5, elements 34 and 37); wherein the data flow control unit comprises an asynchronous finite state machine (Fig. 6, element 37); and the data flow control unit is further configured to prevent data being simultaneously transmitted from the first network to the second network and from the second network to the first network (Figs. 5 and 6).
The prior art made of record fails to at least teach that the data flow control unit comprises an asynchronous finite state machine having feedback.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632